NO.
12-07-00338-CR
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
 
 
MARKO MCGEE,     §          APPEAL
FROM THE 114TH
APPELLANT
 
V.        §          JUDICIAL
DISTRICT COURT OF
 
THE STATE OF TEXAS,
APPELLEE   §          SMITH
COUNTY, TEXAS
 


















 
 

MEMORANDUM OPINION
PER CURIAM
            Appellant
entered an open plea of guilty to possession of a controlled substance with
intent to deliver and was sentenced to imprisonment for forty years.  We have received the trial court’s certification
showing that Appellant has waived his right to appeal.  See Tex.
R. App. P.  25.2(c)(3)(B).  The clerk’s record supports the trial court’s
certification.  Accordingly, the appeal
is dismissed for want of jurisdiction.
Opinion delivered September
26, 2007.
Panel consisted of Worthen, C.J., Griffith, J., and
Hoyle, J.
 
                                                                
 
 
 
 
 
 
                                                            
 
 
 
(DO NOT PUBLISH)